Grant, J.
(dissenting). The complainant, on March 3, 1892, owned 50 acres of land. He was married, but he and his wife had separated. The land was mortgaged for $950. His wife refused to execute a deed or mortgage, except upon payment to her of $500. Complainant carried on negotiation with one Britten for a sale of the land for a consideration of $2,000. This fell through. He subsequently sold 25 acres to Britten for $1,000. He deeded the other 25 to his sister, Ruth, by warranty deed, in which the consideration was stated at $625. The actual consideration is claimed to be $450. Ruth died testate April 21, 1899. By her will, after disposing of her personal *529estate, she directed her executors to pay annually to the complainant and his brother, Charles, or to the survivor of them, the rents and avails of this land and of the balance of her farm, 60 acres, and after the death of both she devised said land to the defendant Albion College.
Complainant filed this bill to set aside the deed made by him to Ruth, on the ground that it was a mortgage, and that said mortgage has been paid out of profits from the land. Complainant’s counsel state their claim as follows:
“A parol contract was entered into between complainant and his sister substantially as follows: Ruth was to furnish John with $450, — the amount lacking to redeem from the mortgage, — and John was to give her a deed of the 25 acres, and Ruth was to have possession and all of the rents and avails thereof. She was to pay the taxes and meet the necessary expenses, and when the land paid her back, or when she got her money back out of it, she was to redeed to John.”
The learned circuit judge held that the deed was a mortgage, and that Ruth had received enough from the rents ■ and profits to pay the amount, interest, and taxes. He so found from statements made by her to third parties at various times before her death. He entered a decree for the complainant.
The parol statements on which the decree is based are not very satisfactory. The finding convicts Ruth of a deliberate violation of her agreement. For seven years she occupied, managed, and finally disposed of this property as her own. Death has sealed her lips, and the evidence must be very convincing before converting a warranty deed into some other instrument. If the transaction between the two made the deed a mortgage, we might possibly be compelled to reach the same conclusion as did the circuit judge. But in my opinion, granting the transaction to be as claimed, it was not a mortgage, but a contract to reconvey. There was no debt to be secured. Complainant owed nothing, and did not bind himself to pay anything. A debt is essential to the existence of a *530mortgage. 1 Jones, Mortg. § 265; Blumberg v. Beekman, 121 Mich. 647 (80 N. W. 710); McMillan v. Bissell, 63 Mich. 66 (29 N. W. 737). John Wall contested his sister’s will. Upon the trial in that case he testified:
“I do not claim that deed was intended to be a mortgage. I do not claim that there was any obligation on me to pay her any of this $450, or that, if there is a balance due on it, that I am obliged to pay it. The deed paid her, and she got her pay, and when she got her pay she would deed it back to me.”
In 1897 complainant filed a bill of divorce against his wife, in which he alleged that on February 15, 1892, he requested his wife to go and live with him; that she refused; that at that time he was the owner of 50 acres of land; that he had subsequently sold it for $1,500, out of which he paid the mortgage of $950, and gave her the remaining $500 in cash. In answer to a cross-bill filed by her, he again stated that he had no property, except some horses, buggy, and harness. Under this record, I find that the agreement, if one was made, was an agreement to reconvey, and, not being in writing, is void, under the statute of frauds.
The decree should be reversed, and bill dismissed, with costs of both courts.
Long, J., did not sit.